--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT NO. 1 TO SENIOR SECURED, SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT


This AMENDMENT NO. 1 TO SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
CREDIT AGREEMENT (this "Amendment") is made as of March 17, 2015 by and among
CAL DIVE INTERNATIONAL, INC., a Delaware corporation, as a debtor-in-possession,
(the "Borrower"), the Lenders party hereto, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent").
RECITALS
WHEREAS, the Borrower is party to that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement, dated as of March 3, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement") among the Borrower, the Administrative Agent and the
lenders party thereto from time to time (the "Lenders"), pursuant to which the
Lenders have made certain loans and financial accommodations available to the
Borrower; and
WHEREAS, the Borrower has requested and the Lenders party hereto have agreed to
amend the Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.
Definitions.  Capitalized terms used in this Amendment (including the Recitals),
to the extent not otherwise defined herein, shall have the same meaning as in
the Credit Agreement.

2.
Amendment to Credit Agreement.  Effective as of the Effective Date:

(a).
Section 6.19 of the Credit Agreement shall be amended by deleting the phrase
"Within 14 days of the Petition Date" in subsection (c) thereof and replacing it
with "on or before April 2, 2015" in lieu thereof; and

(b).
Section 6.21 of the Credit Agreement shall be amended by deleting the phrase
"within fifteen (15) days of the Petition Date" in subsection (a)(i) thereof and
replacing it with "on or before April, 2, 2015" in lieu thereof.

3.
Representations and Warranties.  The Borrower hereby represents and warrants
that as of the date hereof:

(a).
The Borrower has the corporate power and authority (i) to enter into this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

(b).
This Amendment has been duly authorized, validly executed and delivered by an
authorized officer of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms;

(c).
The representations and warranties contained in the Credit Agreement and in each
other Loan Document, certificate or other writing delivered to the
Administrative Agent or any Lender pursuant hereto or thereto on or prior to the
date hereof (except to the extent that any such representations or warranties
expressly relate solely to an earlier date) are true and correct on and as of
the date hereof;

(d).
No Default or Event of Default under the Credit Agreement has occurred and is
continuing or would result from the execution or effectiveness of this
Amendment, and the Borrower is in full compliance with all covenants and
agreements contained therein; and

(e).
The obligation of the Borrower to repay the Loans and the other Obligations,
together with all interest accrued thereon, is absolute and unconditional, and
there exists no right of set off or recoupment, counterclaim, or defense of any
nature whatsoever to payment of the Obligations.

(f).
No approval, consent, exemption, authorization, or other action by, or notice to
(other than to the Pre-Petition Junior Agent pursuant to the Interim Order), or
filing with, any Governmental Authority or any other Person is necessary or
required to be made by any Loan Party in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Amendment, the
Credit Agreement as amended hereby, or for the consummation of the transactions
contemplated hereby.

4.
Limitations; No Other Amendment or Consent.  Except for the amendments expressly
set forth above, the text of the Credit Agreement and all other existing Loan
Documents shall remain unchanged and in full force and effect, and the
Administrative Agent and each Lender expressly reserves the right to require
strict compliance with the terms of the Credit Agreement and the other Loan
Documents.  The amendments contained herein are limited to the precise terms
hereof, and neither the Administrative Agent nor any Lender is obligated to
consider or consent to any additional request by the Borrower for any other
amendment with respect to the Credit Agreement or any other Loan Document.

5.
Conditions to Effectiveness of this Amendment.  This Amendment shall become
effective as of the date when, and only when, the following conditions have been
satisfied as reasonably determined by the Administrative Agent and the Required
Lenders in their sole discretion (the "Effective Date"):

(a).
The Administrative Agent shall have received a duly authorized and executed copy
of each of this Amendment from each of the Borrower and each Required Revolving
Credit Lender.

(b).
The representations and warranties set forth in Section 3 of this Amendment
shall be true and correct.

6.
Effect and Construction of Amendment.  This Amendment shall not be construed to:
(i) impair the validity, perfection, or priority of any Lien securing the
Obligations; (ii) waive any Event of Default; or (iii) waive or impair any
rights, powers, or remedies of the Administrative Agent or any Lender under the
Credit Agreement or the other Loan Documents.  In the event of any inconsistency
between the terms of this Amendment and the Credit Agreement, this Amendment
shall govern.

7.
Reaffirmation.  Each Loan Party hereby (i) reaffirms its obligations under the
Credit Agreement and each and every other Loan Document to which it is a party
and (ii) reaffirms all Liens on the Collateral and/or Pledged Collateral which
have been granted by it in favor of the Administrative Agent (for the benefit of
the Secured Parties) pursuant to any of the Loan Documents.  Each Loan Party
hereby confirms and acknowledges as of the date hereof that it is validly and
justly indebted to the Administrative Agent and the Lenders for the payment of
all Obligations under and in accordance with the terms of the Credit Agreement
and the other Loan Documents without offset, defense, cause of action or
counterclaim of any kind or nature whatsoever.

8.
Benefit of Amendment.  This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, their respective successors
and assigns.  No other Person shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Amendment.

9.
Integration.  This Amendment, together with the Credit Agreement and the other
Loan Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements, and understandings relating to such subject
matter.  In entering into this Amendment, the Borrower acknowledges that it is
relying on no statement, representation, warranty, covenant, or agreement of any
kind made by the Administrative Agent, any Lender or any employee or agent of
the Administrative Agent or any Lender, except for the agreements set forth
herein.

10.
Fees and Expenses.  The Borrower shall pay all fees, costs and expenses incurred
by the Administrative Agent and the Lenders in connection with this Amendment,
including, without limitation, legal fees and expenses of counsel to the
Administrative Agent.

11.
Required Notices.  The Borrower shall promptly provide notification of this
Amendment and the transactions contemplated hereby to the Pre-Petition Junior
Agent and any other Persons required to be notified by the Borrower with respect
to this Amendment.

12.
Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

13.
Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH SECTION
10.14 OF THE CREDIT AGREEMENT.

14.
Amendment.  No amendment, modification, rescission, waiver, or release of any
provision of this Amendment shall be effective unless the same shall be in
writing and signed by the parties hereto.

15.
Financing Document.  This Amendment shall be deemed to be a Loan Document for
all purposes.

16.
Counterparts.  This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of this Amendment by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.  Any party delivering an executed
counterpart of this Amendment by facsimile transmission or other electronic
transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

17.
Consent to Jurisdiction and Venue; Waiver of Jury Trial; Service of Process. All
judicial proceedings arising in or under or related to this Amendment shall be
governed by Section 10.15 of the Credit Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
 
 
BORROWER:
 
CAL DIVE INTERNATIONAL, INC.
 
By:
/s/ Quinn J. Hebert
Name:
Quinn J. Hebert
Title:
Chairman, President and Chief Executive Officer





ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
/s/ Don B. Pinzon
Name:
Don B. Pinzon
Title:
Vice President





BANK OF AMERICA, N.A., as Lender
 
By:
/s/ John M. Schuessler
Name:
John M. Schuessler
Title:
Senior Vice President





WELLS FARGO BANK, N.A., as Lender
 
By:
/s/ Trent J. Brendon
Name:
Trent J. Brendon
Title:
Vice President



 
DNB Capital LLC, as Lender
 
By:
/s/ Colleen Durkin
Name:
Colleen Durkin
Title:
Senior Vice President    By: /s/ Nikolai A. Nachamkin  Name: Nikolai A.
Nachamkin  Title: Senior Vice President




--------------------------------------------------------------------------------



NATIXIS, NEW YORK BRANCH, as Lender
 
By:
/s/ Tim Polvado
Name:
Tim Polvado
Title:
Managing Director  
By:
/s/ Mary Lou Allen
Name:
Mary Lou Allen
Title:
Director



 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Brian Duncan
Name:
Brian Duncan
Title:
Senior Vice President

 

--------------------------------------------------------------------------------